DETAILED ACTION
This non-final Office action is responsive to the application filed April 29th, 2020. Claims 1-20 are presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for benefit of US Provisional Patent Application No. 62/840,057 filed on April 29, 2019, entitled "Generating Geospatial Commodity Flow Datasets with Increased Spatial Resolution From Coarsely-Resolved Economic Datasets" and also claims the benefit of US Provisional Patent Application No. 62/840,084 filed on April 29, 2019, entitled "Generation of Geospatial Images Representing Disrupted Commodity Flows Between Regions for User-Defined Scenarios Specified via a Graphical User Interface."

Claim Objections
Claims 1, 9, and 15, and corresponding dependent claims 2-8, 10-14, and 16-20, are objected to because of the following informalities:  
the limitation within independent claims 1, 9, and 15 beginning, "calculate, using the global resource flow records", recites "each of set" which is a typographical error that should recite "each of the set";
the limitation within independent claims 1, 9, and 15 beginning, “determining, using the total flow of the target resources”, recites “the calculated resource flows of the of the target resource” which is a typographical error that should recite “the calculated resource flows of the target resource”;
Appropriate correction is required.
Claims 19-20 are objected to because of the following informalities:  the claims recite, "The system of claim 17" which is a typographical error that should read, "The method of claim 17".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 18 recites the limitation "the cost function" in the limitation beginning "determine that no alternate route".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), and dependent claims 2-8, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward A system comprising: a database server configured to provide remote access to a set of electronic datastores storing: global resource flow records, each resource flow record indicating an generate user interaction signals that encode the image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image; transmit the user interaction signals and the analysis commands to a remote server; and display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis; and a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the 29Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 processing circuitry, the memory storing rendering instructions that, when executed by the processing circuitry, cause the processing circuitry to: receive the user interaction signals from the user device; determine a geographic extent for the geospatial data image using the user interaction signals; determine a target region within the set of geographic regions by: accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by: determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource; and generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths from a source of that flow to the target region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image; and transmit the geospatial data image to the user device (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the 
In addition, dependent claims 2-8 further narrow the abstract idea and are directed to further determining the flow of the target resource to the target region based on transportation modalities; assigning sizing parameters to the rendered geospatial image; deriving resiliency values of a resiliency metric for the target region; modify the geospatial 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “provide remote access to a set of electronic datastores storing: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; provide a user interface via the display device; receive an initial geospatial image within the user interface; receive user inputs directed toward image coordinates of the geospatial image; transmit the user interaction signals and the analysis commands to a remote server; and display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the 
In addition, dependent claims 2-8 further narrow the abstract idea and dependent claims 2, 5, 6, and 7 additionally recite “extract resource transportation records from the 
The claimed “A system comprising: a database server; a set of electronic datastores; a communication network coupled to the database server; a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor; and memory coupled to the processor storing instructions; a user interface via the display device; a remote server; a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the 29Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 processing circuitry, the memory storing rendering instructions” are recited so generically (no details whatsoever 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-8 recite “A system comprising: a database server; a set of electronic datastores; a communication network coupled to the database server; a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor; and memory coupled to the processor storing instructions; a user interface via the display device; a remote server; a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the 29Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 processing circuitry, the memory storing rendering instructions”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in 
In addition, claims 2-8 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 5, 6, and 7 additionally recite “extract resource transportation records from the resource transportation data; receive a signal indicating disruption of an affected transportation route; output an updated value of the resiliency metric for the target resource and the target region; transmit the modified geospatial data image; transmit, to the user device, a second updated geospatial data image including an alert; receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “rendering instructions executed by processing circuitry” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract 
Claims 9-20
Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 9 (system), 15 (method), and dependent claims 10-14 and 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 9 is directed to a system (i.e. machine) and claim 15 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions that when executed by the processing circuitry cause the user interaction signals encoding image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image; determine a geographic extent for a geospatial data image using the user interaction signals; determine a target region within the set of geographic regions by: accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by:  34Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource; and generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths from a source of that flow to the target region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial data image with a color value absent from the initial geospatial image; and transmit the geospatial data image to the user device (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating user interaction signals that identify target resources; calculating resource flows of the target resource; and determining a total flow of the target resource to the target region from the set of sources in the target region, which is commercial interactions in the form of business relations. The Applicant’s claimed limitations are determining a total flow of the target resource to the target region from the set of sources in the target region based on user interaction signals, which is directed towards the abstract idea of Organizing Human Activity. The 
In addition, dependent claims 10-14 and 16-20 further narrow the abstract idea and are directed to further determining the flow of the target resource to the target region based on transportation modalities; assigning sizing parameters to the rendered geospatial image; deriving resiliency values of a resiliency metric for the target region; modify the geospatial image based on real-time signal disruptions; update the geospatial data image based on a determined future resiliency value; and identifying significant resource hubs and displaying them on an updated geospatial data image. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as business relations as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “display geospatial images and capture interactions of a user with the geospatial images; retrieve, from an electronic datastore: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of 
In addition, dependent claims 10-14 and 16-20 further narrow the abstract idea and dependent claims 10, 12, 13, 16, 18 and 19 additionally recite “retrieve resource transportation data associating quantities of resources with transportation modalities used to transport those resources; extract resource transportation records from the resource transportation data; receive a signal indicating disruption of an affected transportation route; output an updated value of the resiliency metric for the target resource and the target region; transmit the modified geospatial data image; transmit, to the user device, a second updated geospatial data image including an alert; receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “processing circuitry” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions; a user interface to a user device; an electronic datastore” are recited so generically (no details whatsoever are provided other 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 15-20; and System claims 9-14 recite  “A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions; a user interface to a user device; an electronic datastore”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0038 and 0041 and Figures 1A-1B. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “display geospatial images and capture interactions of a user with the geospatial images; retrieve, from an electronic 
In addition, claims 10-14 and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10, 12, 13, 16, 18, and 19 additionally recite “retrieve resource transportation data associating 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S 2016/0358021 A1) in view of Franco (U.S 7,257,552 B2) in view of Davidson (U.S 2012/0253892 A1) in view of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’.
Claim 1
Regarding Claim 1, Hong discloses the following:
A system comprising [see at least Paragraph 0013 for reference to a system for generating perceptually-intuitive distance cartograms; Figure 2 and related text regarding an overview of the environment] 
a database server configured to provide remote access to a set of electronic datastores storing: global flow records, the global flow records having a first level of geographic granularity and identifying resources at a first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom 
localized records indicating quantities in sub-regions within the set of geographic regions, the localized records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom may include local roads] 
a communication network coupled to the database server [see at least Paragraph 0036 for reference to the network being a be a local area network (LAN) or a wide area network (WAN), but can also be other wired or wireless networks representing a connection between servers; Figure 2 and related text regarding item 230 ‘network’ showing connection between item 210 and 220 ‘servers’]
a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor and memory coupled to the processor storing instructions that when executed by the processor cause the processor to [see at least Paragraph 0028 for reference to the device including one or more input devices that provide input to the CPU (processor); Paragraph 0031 for reference to the CPU having access to a memory; Paragraph 0033 for reference to environment including one or more client computing devices in which client 
provide a user interface via the display device [see at least Paragraph 0039 for reference to the user input and data being received by the interface; Figure 3 and related text regarding item 342 ‘interface’]
receive an initial geospatial image within the user interface [see at least Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user] 
receive user inputs directed toward image coordinates of the geospatial image [see at least Paragraph 0039 for reference to user input and data being received by the interface, for example, data from external systems such as current or past travel conditions, data for various graphs such as of road or other transportation infrastructure (e.g., GIS data), and indications of user input indicating interactions with a user interface (UI) such as graph point indications, zoom levels, focus areas, search terms, or time selections can be received by the interface; Paragraph 0047 for reference to the process receiving a selection of a starting location within a geospatial graph from a user]
generate user interaction signals that encode the image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image [see at least Paragraph 0048 for reference to the process receiving travel conditions; Paragraph 0049 for reference to the process selecting 
transmit the user interaction signals and the analysis commands to a remote server [see at least Paragraph 0023 for reference to infrastructure usage data being gathered from a remote server that monitors current travel conditions; Paragraph 0033 for reference to Client computing devices operating in a networked environment using logical connections through network to one or more remote computers]
display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis [see at least Paragraph 0055 for reference to Figure 6A which displays a conventional map which displays points on a map including the starting location selected by a user and various points of interest in the region; Paragraph 0055 for reference to Figure 6B which displays intermediate representation of the region as points on the map begin to shift according to their travel time from the starting location; Paragraph 0055 for reference to Figure 6C showing the final distance cartogram] 
a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the processing circuitry, the memory storing rendering instructions that, when executed by the processing circuitry, cause the processing circuitry to [see at least Paragraph 0034 for reference to Server computing devices can comprise 
receive the user interaction signals from the user device [see at least Paragraph 0034 for reference to server can be an edge server which receives client requests and coordinates fulfillment of those requests through other servers, such as servers]
determine a geographic extent for the geospatial data image using the user interaction signals [see at least Paragraph 0048 for reference to the process receiving travel conditions; Paragraph 0049 for reference to the process selecting a node from the geospatial graphs based on the starting location from the user and the calculating a target position for the selected node based on the travel time between the selected node and the selected starting location]
determine a target region within the set of geographic regions by [see at least Paragraph 0049 for reference to the process calculating a target position for the node based on travel time, between the selected node and the selected starting location along the transportation infrastructure; Figure 5 and related text regarding item 510 ‘calculate target position of node’] 
accessing boundary data describing boundaries within the set of geographic regions [see at least Paragraph 0026 for reference to the system detecting topographical violations, for example, detected changes in the edge-intersections 
outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates [see at least Paragraph 0055 for reference to Figure 6A which displays a conventional map which displays points on a map including the starting location selected by a user and various points of interest in the region; Paragraph 0055 for reference to Figure 6B which displays intermediate representation of the region as points on the map begin to shift according to their travel time from the starting location; Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Examiner notes Figure 6C as the third level of granularity]
generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths from a source of that flow to the target region in a coordinate system of the initial geospatial image
render the geospatial data image [see at least Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
transmit the geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions; localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions; calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by: determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource; each path having a width 
However, Franco discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time interval as well as global consumption by geographic region; Claims 1 and 6 and related text regarding the system’s ability to track for each item the estimated transportation time for each item to be transported from a point of origin to the identified temporary storage facility; Figure 14 and related text regarding item 1402 ‘Global consumption by geographic region and time interval’]
localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time interval as well as store statistics of sales by product; Figure 14 and related text 
calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource [see at least Col 45 lines 45-53 for reference to the system collecting inventory data from each of the Retailers regarding the associated product which identifies the inventory item and quantity; Figure 21 item 2102 ‘For each of the Retailers, Collect Inventory Data for the Associated Product’] 
transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource [see at least Col 11 lines 55-59 for reference to the collected inventory data being used to compute the total of the inventory data supplied by each of the participating Inventory Providers; Figure 21 item 2104 ‘Compute the Virtual Inventory Data, wherein the Virtual Inventory Data identifies the Total of the Inventory Data Collected from the Retailers’]
determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource [see at least Col 45 lines 36-40 for reference to the system identifying Retailers interested in participating in the system and securing subscription contracts from the participating Retailers; Figure 21 item 2101 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Hong to include the resource flow capabilities of Franco. Doing so would provide an internet-based business model that supports the efficient distribution of products to a consumer, as stated by Franco (Col 2 lines 40-43).

While the combination of Hong and Franco disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; or render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image.
However, Davidson discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions [see at least Paragraph 0118 for reference to the portable acquisition device storing data indicating the weight, number of units, or type of items comprising a driver’s current shipment; Paragraph 0161 for reference to the data segmenting module identifying and storing various vehicle trip segments including vehicles transit time from an origin location to a destination location] 
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image [see at least Paragraph 
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the path generation and color replacement capabilities of Davidson. Doing so would provide a method for capturing and 

While the combination of Hong, Franco, and Davidson disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the resource to the region.
However, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ discloses the following:
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the resource to the region [see at least Exhibit 11-3 for reference to Tonnage on Highways, Railroads, and Waterways, 2014 which displays the volume of freight by mode in which the thicker the line is representing millions of tons per year; Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day; Examiner notes the ‘flow scale’ and ‘volume of freight by mode’ as analogous to ‘width parameter’] 
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image [see at least Exhibit 11-12 for reference to the Major Truck Routes being displayed in various colors on the map based on 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the width parameter and color replacement capabilities of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’. Doing so would assure timely delivery of freight to meet production schedules, as stated by ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ (Page 1 Paragraph 0002).
Claim 2
While the combination of Hong, Franco, Davidson, and ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ disclose the limitations above, regarding Claim 2, Hong discloses the following:
the database server further stores resource transportation data associating quantities of resources with transportation modalities used to transport those resources and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a degree of geographic granularity greater than the first degree of geographic granularity [see at least Paragraph 0017 for reference to GIS data can describe, for example, roadways, walkways, railways, etc. as well as categorize each element of transportation infrastructure; Paragraph 0034 for reference to 
wherein the rendering instructions, when executed by the processing circuitry to generate the set of coordinates for each flow of the target resource to the target region, cause the processing circuitry to [see at least Paragraph 0034 for reference to Server computing devices can comprise computing systems, such as device; Paragraph 0035 for reference to Client computing devices and server computing devices can each act as a server or client to other server/client devices also Server can connect to a database or Servers can each connect to a corresponding database; Figure 2 and related text regarding item 220A-C ‘servers’]
extract resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs [see at least Paragraph 0017 for reference to the System assigns each road to a particular class based on the roads type, for example, roads can be assigned to a highway class (hereinafter "H class'), which includes motorway and trunk roads, a road class (hereinafter “R class'), which includes arterial roads such as primary, secondary, and tertiary roads, and a link class (hereinafter “L class'), which link the roads in the H and R classes; Paragraph 0018 for reference to the system generating a geospatial graph based on the obtained GIS data in which the graph can be a representation of a geography 
determine, for each flow belonging to the set of flows of the target resource to the target region, one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images [see at least Paragraph 0015 for reference to the system generating cartograms based on expected travel conditions based on historical models; Paragraph 0016 for reference to the system incrementally warping the generated graph to convert spatial relationships from the selected location to other locations to represent expected travel times between the selected location and other locations]
Claim 3
While the combination of Hong, Franco, Davidson, and ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ disclose the limitations above, regarding Claim 3, Hong discloses the following:
wherein the rendering instructions, when executed by the processing circuitry to render the geospatial data image, cause the processing circuitry to [see at least Paragraph 0034 for reference to Server computing devices can comprise computing systems, such as device; Paragraph 0035 for reference to Client computing devices and server computing devices can each act as a server or client to other server/client devices also Server can connect to a database or Servers 
While Hong discloses the limitations above, it does not disclose assigning a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path.
However, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ discloses the following:
assign a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path [see at least Exhibit 11-3 for reference to Tonnage on Highways, Railroads, and Waterways, 2014 which displays the volume of freight by mode in which the thicker the line is representing millions of tons per year; Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day; Examiner notes the ‘flow scale’ and ‘volume of freight by mode’ as analogous to ‘sizing parameter’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image generation of Hong to include the sizing parameter capabilities of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’. Doing so would assure timely delivery of freight to meet production schedules, as stated rd Edition: Part III: Highway Freight Transportation – Report to Congress’ (Page 1 Paragraph 0002).
Claims 9 and 15
Regarding Claim 9, Hong discloses the following:
A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions that when executed by the processing circuitry cause the processing circuitry to [see at least Paragraph 0013 for reference to a system for generating perceptually-intuitive distance cartograms; Paragraph 0028 for reference to the device including one or more input devices that provide input to the CPU (processor); Paragraph 0031 for reference to the CPU having access to a memory; Paragraph 0033 for reference to environment including one or more client computing devices in which client computing devices can operate in a networked environment using logical connections through network to one or more remote computers; Figure 2 and related text regarding an overview of the environment]
provide a user interface to a user device, the user interface configured to display geospatial images and capture interactions of a user with the geospatial images
retrieve, from an electronic datastore: global flow records, the global flow records having a first level of geographic granularity and identifying resources at a first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom may include local roads; Paragraph 0034 for reference to server connecting to a database that warehouse (e.g., store) information such as GIS data, geospatial graphs, and thematic data characterizing travel conditions]
localized records indicating quantities in sub-regions within the set of geographic regions, the localized records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom may include local roads] 
transmit an initial geospatial image to the user device via the user interface representing the first set of geographic regions
receive, from the user device via the user interface, user interaction signals encoding image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image [see at least Paragraph 0039 for reference to user input and data being received by the interface, for example, data from external systems such as current or past travel conditions, data for various graphs such as of road or other transportation infrastructure (e.g., GIS data), and indications of user input indicating interactions with a user interface (UI) such as graph point indications, zoom levels, focus areas, search terms, or time selections can be received by the interface; Paragraph 0047 for reference to the process receiving a selection of a starting location within a geospatial graph from a user]
determine a geographic extent for the geospatial data image using the user interaction signals [see at least Paragraph 0048 for reference to the process receiving travel conditions; Paragraph 0049 for reference to the process selecting a node from the geospatial graphs based on the starting location from the user and the calculating a target position for the selected node based on the travel time between the selected node and the selected starting location]
determine a target region within the set of geographic regions by
accessing boundary data describing boundaries within the set of geographic regions [see at least Paragraph 0026 for reference to the system detecting topographical violations, for example, detected changes in the edge-intersections among the neighboring edges in the graph; Paragraph 0048 for reference to the process determining whether there was a change in edge intersections in the graph by taking the determinant between two edges and evaluating whether the determinant changed from a previous iteration; Examiner notes ‘edge-intersections’ as ‘boundaries’] 
outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates [see at least Paragraph 0055 for reference to Figure 6A which displays a conventional map which displays points on a map including the starting location selected by a user and various points of interest in the region; Paragraph 0055 for reference to Figure 6B which displays intermediate representation of the region as points on the map begin to shift according to their travel time from the starting location; Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Examiner notes Figure 6C as the third level of granularity] 
generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths from a source of that flow to the target region in a coordinate system of the initial geospatial image [see at least Paragraph 0049 for reference to the system determining which path between two points is quickest and calculating the travel time for that path in which the target position for 
render the geospatial data image [see at least Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
transmit the geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions; localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions; calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by: determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target 
However, Franco discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time interval as well as global consumption by geographic region; Claims 1 and 6 and related text regarding the system’s ability to track for each item the estimated transportation time for each item to be transported from a point of origin to the identified temporary storage facility; Figure 14 and related text regarding item 1402 ‘Global consumption by geographic region and time interval’]
localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time 
calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource [see at least Col 45 lines 45-53 for reference to the system collecting inventory data from each of the Retailers regarding the associated product which identifies the inventory item and quantity; Figure 21 item 2102 ‘For each of the Retailers, Collect Inventory Data for the Associated Product’] 
transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource [see at least Col 11 lines 55-59 for reference to the collected inventory data being used to compute the total of the inventory data supplied by each of the participating Inventory Providers; Figure 21 item 2104 ‘Compute the Virtual Inventory Data, wherein the Virtual Inventory Data identifies the Total of the Inventory Data Collected from the Retailers’]
determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource [see at least Col 45 lines 36-40 for reference to the system identifying Retailers interested in participating in the system and securing 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Hong to include the resource flow capabilities of Franco. Doing so would provide an internet-based business model that supports the efficient distribution of products to a consumer, as stated by Franco (Col 2 lines 40-43).

While the combination of Hong and Franco disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; or render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image.
However, Davidson discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions 
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image [see at least Paragraph 0153 for reference to the central server reviewing loaded operational data and identifying location data (e.g., captured GPS coordinates) and time data (e.g., captured times) associated with each data record in the loaded operational data; Paragraph 0153 for reference to the central server generating a graphical representation of the vehicle’s travel path on the map display; Figure 8 and related text regarding item 810 ‘map display’; Figure 13 and related text regarding the display of vehicle travel paths] 
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the path generation and color 

While the combination of Hong, Franco, and Davidson disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the resource to the region.
However, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ discloses the following:
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the resource to the region [see at least Exhibit 11-3 for reference to Tonnage on Highways, Railroads, and Waterways, 2014 which displays the volume of freight by mode in which the thicker the line is representing millions of tons per year; Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day; Examiner notes the ‘flow scale’ and ‘volume of freight by mode’ as analogous to ‘width parameter’] 
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image [see at least Exhibit 11-12 for reference to the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the width parameter and color replacement capabilities of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’. Doing so would assure timely delivery of freight to meet production schedules, as stated by ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ (Page 1 Paragraph 0002).

With respect to method claim 15 recite substantially similar limitations to those of the
system claim 9 rejected above.
Claims 10 and 16
While the combination of Hong, Franco, Davidson, and ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ disclose the limitations above, regarding Claim 10, Hong discloses the following:
retrieve, from the electronic datastore, resource transportation data associating quantities of resources with transportation modalities used to transport those resources and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a level of geographic granularity greater than the first level of geographic granularity [see at least Paragraph 0017 for reference to GIS data can describe, for example, roadways, walkways, railways, etc. as well as categorize each element of transportation infrastructure; Paragraph 0034 for reference to server connecting to a database that warehouse (e.g., store) information such as GIS data, geospatial graphs, and thematic data characterizing travel conditions; Figure 6B and related text regarding the map displaying transportation infrastructure]
wherein the instructions, when executed by the processing circuitry to generate the set of coordinates for each flow of the target resource to the target region, cause the processing circuitry to: extract resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs
determine, for each flow belonging to the set of flows of the target resource to the target region, one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images [see at least Paragraph 0015 for reference to the system generating cartograms based on expected travel conditions based on historical models; Paragraph 0016 for reference to the system incrementally warping the generated graph to convert spatial relationships from the selected location to other locations to represent expected travel times between the selected location and other locations]
While Hong discloses the limitations above, it does not disclose assigning a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path.
However, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ discloses the following:
assign a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path [see at least Exhibit 11-3 for reference to Tonnage on Highways, Railroads, and Waterways, 2014 which displays the volume of freight by mode in which the thicker the line is representing millions of tons per year; Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day; 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image generation of Hong to include the sizing parameter capabilities of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’. Doing so would assure timely delivery of freight to meet production schedules, as stated by ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ (Page 1 Paragraph 0002).

With respect to method claim 16 recite substantially similar limitations to those of the
system claim 10 rejected above.

Claims 4-8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S 2016/0358021 A1) in view of Franco (U.S 7,257,552 B2) in view of Davidson (U.S 2012/0253892 A1) in view of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, as applied in claims 2, 9, and 15, in view of Nguyen (U.S 2018/0174449 A1) in view of Rushforth, R. R., & Ruddell, B. L. The vulnerability and resilience of a city's water footprint: The case of Flagstaff, Arizona, USA. Water Resources Research, 52(4), 2698-2714. 2016.

While the combination of Hong, Franco, Davidson, and ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ disclose the limitations above, they do not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted; and determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted.
Regarding Claim 4, Nguyen discloses the following:
derive a first resiliency value of a resiliency metric for the region, the first resiliency value indicating flow quantity of the resource to the region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Paragraph 0393 for reference to the degree of saturation being defined as demand in relation to capacity, or a traffic flow rate for a given road segment or junction, and determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment' s capacity] 
determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted [see at least Paragraph 0393 for reference to a threshold or saturation point as 80% , 85% , or 90% may be an indicator of demand as a proportion of capacity, for example, each 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

While Nguyen discloses the limitations above, it does not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted.
However, Ruddell discloses the following:
derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Page 5 Paragraph 3 for reference to a city with a resilient hydro-economic network should obtain virtual water from a large number of trading partners with a high degree of functional hydro-economic distance from the city and a high degree of functional diversity from each other; Page 6 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]


Claim 5
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, regarding Claim 5, Hong discloses the following:
the processing circuitry is configured to receive real-time signals indicating disruptions to one or more transportation routes [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is gathered by a remote server monitoring current tracking conditions or retrieved periodically] 
wherein the rendering instructions, when executed by the processing circuitry further cause the processing circuitry to: receive a signal indicating disruption of an affected transportation route [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is 
determine that coordinates of the affected transportation route overlap at least part of a particular route belonging to the set of expected transportation routes represented in the transportation network images [see at least Paragraph 0022 for reference to selected location used to generate the geospatial graph being an identified accident site; Paragraph 0047 for reference to the process receiving the selection of a starting location within the geospatial graph which could be a system selected point (such as an identified accident site); Paragraph 0048 for reference to the process receiving travel conditions indicating travel throughput through the transportation infrastructure (i.e. traffic conditions)] 
determine that no alternate route to the particular route having an origin of the particular route and having a value of the cost function equal to or less than maximum acceptable cost value exists between the origin of the particular route and the target region [see at least Paragraph 0024 for reference to the system calculating travel cost corresponding to travel along the transportation infrastructure between the selected location and one or more nodes of the geospatial graph]
transmit the modified geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]

However, Davidson discloses the following:
modify the geospatial data image by altering the sets of color values assigned to each resource flow such that: pixel values along paths representing the one or more additional routes are assigned a first set of color values; pixel values along paths representing particular route are assigned a second set of color values; and pixel values along paths representing resource flows are assigned a third set of color values [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 


While the combination of Hong and Davidson disclose the above limitations, they do not disclose output an updated value of the resiliency metric for the target resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted when the particular route and one or more additional routes of the set of expected transportation routes are disrupted.
However, Nguyen discloses the following:
output an updated value of the resiliency metric for the resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted when the particular route and one or more additional routes of the set of expected transportation routes are disrupted [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S); Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Examiner notes ‘TD calculated at subsequent time periods’ to ‘updated resiliency values’]

Claim 6
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong discloses the following:
transmit, to the user device, a second updated geospatial data image [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose determine, using at least the first resiliency value and the updated resiliency value, that a future resiliency value for the target resource and the target region is expected to drop below a predetermined threshold within a predetermined time interval; and transmit, to the user device, an alert to the user that the future resiliency value for the target resource and the target region is expected to drop below the predetermined threshold.
Regarding Claim 6, Nguyen discloses the following:
determine, using at least the first resiliency value and the updated resiliency value, that a future resiliency value for the target resource and the target region is expected to drop below a predetermined threshold within a predetermined time interval [see at least Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Paragraph 0393 for reference to the degree of saturation being defined as demand in relation to capacity, or a traffic flow rate for a given road segment or junction, and determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment' s capacity; Paragraph 0408 for reference to the system , calculating if a degree of saturation of one or more road segments in the area has been reached or exceeded , and / or calculating an estimated saturation threshold and / or travel time for at least one road segment in the area; Examiner notes ‘TD calculated at subsequent time periods’ to ‘future resiliency values’] 
transmit, to the user device, an alert to the user that the future resiliency value for the target resource and the target region is expected to drop below the predetermined threshold [see at least Paragraph 0187 for reference to the adaptive traffic management process receiving detection information  and as a result of this changing a message displayed on a dynamic message board; Paragraph 0188 for reference to the process deciding whether to transmit an update of a status of one or more additional detection information] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of 
Claim 7
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong discloses the following:
display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While the Hong discloses the limitations above, Hong does not disclose receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions; derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive 
Regarding Claim 7, Franco discloses the following:
receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region [see at least Col 48 lines 1-10 for reference to if the consumer elects to pick-up and aggregated order the OAS is selected by the consumer and if the consumer elects to have an aggregated order delivered the OAS is selected by the Product Transport Module which takes into consideration the proximity of the delivery address to each of the potential OAS’s where the orders can be aggregated for delivery to the consumer; Figure 22 and related text regarding item 2203 ‘Identify an OAS’]
determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions [see at least Col 20 lines 23-30 for reference to the Order Aggregate Module coordinating with the operation of the Pickup and Delivery Information Module and the Product Transport Module to manage the operation of the Order Aggregation Sites] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial system of Hong to include the hub identification of Franco. 

While the combination of Hong and Franco disclose the limitations above, they do not disclose derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region; in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values.
However, Nguyen discloses the following:
derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S)] 
derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region [see at least Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more 
in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values [see at least Paragraph 0205 for reference to the system determining if the TD of a lane or road continues to increase with each measurement such as TD1 < TD2 < TD3 , depending on a rate of increase , the road segment may approach saturation; Examiner notes ‘TD1’ as analogous to ‘baseline resiliency values’ and ‘TD2 and TD3’ as ‘adjusted resiliency values’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).
Claim 8
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong does not disclose deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function.

deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function [see at least Page 5 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the metric of Nguyen to include the entropy-based economic diversity function resiliency metric of Ruddell. Doing so would provide the foundation for benchmarking both the city’s water footprint, and that footprint’s economic values and security, and can provide the basis for a city to optimize its role in the hydro-economic system, as stated by Ruddlell (Page 2 Paragraph 3). 
Claims 11 and 17
While the combination of Hong, Franco, Davidson, and ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ disclose the limitations above, they do not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted; and determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted.
Regarding Claim 11, Nguyen discloses the following:
derive a first resiliency value of a resiliency metric for the region, the first resiliency value indicating flow quantity of the resource to the region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Paragraph 0393 for reference to the degree of saturation being defined as demand in relation to capacity, or a traffic flow rate for a given road segment or junction, and determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment' s capacity] 
determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted [see at least Paragraph 0393 for reference to a threshold or saturation point as 80% , 85% , or 90% may be an indicator of demand as a proportion of capacity, for example, each lane of a road segment may have a capacity of approximately 1,500 to 2,000 vehicles per hour] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

While Nguyen discloses the limitations above, it does not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a 
However, Ruddell discloses the following:
derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Page 5 Paragraph 3 for reference to a city with a resilient hydro-economic network should obtain virtual water from a large number of trading partners with a high degree of functional hydro-economic distance from the city and a high degree of functional diversity from each other; Page 6 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the metric of Nguyen to include the entropy-based economic diversity function resiliency metric of Ruddell. Doing so would provide the foundation for benchmarking both the city’s water footprint, and that footprint’s economic values and security, and can provide the basis for a city to optimize its role in the hydro-economic system, as stated by Ruddlell (Page 2 Paragraph 3).

With respect to method claim 17 recite substantially similar limitations to those of the
system claim 11 rejected above.

While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, regarding Claim 12, Hong discloses the following:
the processing circuitry is configured to receive real-time signals indicating disruptions to one or more transportation routes [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is gathered by a remote server monitoring current tracking conditions or retrieved periodically] 
wherein the rendering instructions, when executed by the processing circuitry further cause the processing circuitry to: receive a signal indicating disruption of an affected transportation route [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is gathered by a remote server monitoring current tracking conditions or retrieved periodically]
determine that coordinates of the affected transportation route overlap at least part of a particular route belonging to the set of expected transportation routes represented in the transportation network images [see at least Paragraph 0022 for reference to selected location used to generate the geospatial graph being an identified accident site; Paragraph 0047 for reference to the process receiving the selection of a starting location within the geospatial graph which could be a system 
determine that no alternate route to the particular route having an origin of the particular route and having a value of the cost function equal to or less than maximum acceptable cost value exists between the origin of the particular route and the target region [see at least Paragraph 0024 for reference to the system calculating travel cost corresponding to travel along the transportation infrastructure between the selected location and one or more nodes of the geospatial graph]
transmit the modified geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose modifying the geospatial data image by altering the sets of color values assigned to each resource flow such that: pixel values along paths representing the one or more additional routes are assigned a first set of color values; pixel values along paths representing particular route are assigned a second set of color values; and pixel values along paths representing resource flows are assigned a third set of color values.
However, Davidson discloses the following:
modify the geospatial data image by altering the sets of color values assigned to each resource flow such that: pixel values along paths representing the one or more additional routes are assigned a first set of color values; pixel values along paths representing particular route are assigned a second set of color values; and pixel values along paths representing resource flows are assigned a third set of color values [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the color alteration of Davidson. Doing so would provide a method for capturing and evaluating operational data in order to improve operational efficiencies in a variety of business contacts, as stated by Davidson (Paragraph 0007).

While the combination of Hong and Davidson disclose the above limitations, they do not disclose output an updated value of the resiliency metric for the target resource and the 
However, Nguyen discloses the following:
output an updated value of the resiliency metric for the resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted when the particular route and one or more additional routes of the set of expected transportation routes are disrupted [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S); Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Examiner notes ‘TD calculated at subsequent time periods’ to ‘updated resiliency values’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

With respect to method claim 18 recite substantially similar limitations to those of the

Claims 13 and 19
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong discloses the following:
display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong does not disclose receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions; derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive respective adjusted resiliency values 
However, Franco discloses the following:
receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region [see at least Col 48 lines 1-10 for reference to if the consumer elects to pick-up and aggregated order the OAS is selected by the consumer and if the consumer elects to have an aggregated order delivered the OAS is selected by the Product Transport Module which takes into consideration the proximity of the delivery address to each of the potential OAS’s where the orders can be aggregated for delivery to the consumer; Figure 22 and related text regarding item 2203 ‘Identify an OAS’]
determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions [see at least Col 20 lines 23-30 for reference to the Order Aggregate Module coordinating with the operation of the Pickup and Delivery Information Module and the Product Transport Module to manage the operation of the Order Aggregation Sites] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial system of Hong to include the hub identification of Franco. Doing so would Doing so would provide an internet-based business model that supports 

While the combination of Hong and Franco disclose the limitations above, they do not disclose derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region; in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values.
However, Nguyen discloses the following:
derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S)] 
derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region [see at least Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more 
in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values [see at least Paragraph 0205 for reference to the system determining if the TD of a lane or road continues to increase with each measurement such as TD1 < TD2 < TD3 , depending on a rate of increase , the road segment may approach saturation; Examiner notes ‘TD1’ as analogous to ‘baseline resiliency values’ and ‘TD2 and TD3’ as ‘adjusted resiliency values’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

With respect to method claim 19 recite substantially similar limitations to those of the
system claim 13 rejected above.
Claims 14 and 20
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong does not disclose deriving the first resiliency value of the resiliency metric 
Regarding Claim 14, Ruddell discloses the following:
deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function [see at least Page 5 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the metric of Nguyen to include the entropy-based economic diversity function resiliency metric of Ruddell. Doing so would provide the foundation for benchmarking both the city’s water footprint, and that footprint’s economic values and security, and can provide the basis for a city to optimize its role in the hydro-economic system, as stated by Ruddlell (Page 2 Paragraph 3).

With respect to method claim 20 recite substantially similar limitations to those of the
system claim 14 rejected above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        /SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683